Citation Nr: 1530231	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-02 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.


WITNESSES AT HEARING ON APPEAL

The Veteran and D.W. 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1981 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that in pertinent part, denied service connection for PTSD and denied service connection for anxiety and from an August 2011 rating decision by the RO in Winston-Salem, North Carolina, that in pertinent part, denied the applications to reopen the claims of service connection for PTSD and service connection for anxiety.  

Although the RO in August 2011 adjudicated the issues as applications to reopen claims of service connection for PTSD and anxiety, the Board finds that the June 2008 rating decision was not final.  In this regard, in August 2008, the Veteran submitted a statement indicating his desire to file a notice of disagreement.  In a November 2009 statement, the Veteran clarified that he specifically disagreed with the denials of service connection for PTSD and anxiety.  Therefore, the Board finds that the June 2008 rating decision is not final as to the issues of service connection for PTSD and service connection for anxiety, because the Veteran filed an appeal within one year of the issuance of the rating decision.  

As the record reflects diagnoses of psychiatric disorders in addition to PTSD, the Board has expanded the service connection issue as reflected on the cover page.

The Veteran testified at a Board hearing held at the RO that was conducted by the undersigned in February 2015; a copy of the transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran has contended that his PTSD is due to various stressors that occurred during his period of active service, to include having a weapons rack fall on his chest and shoulder in the early 1980's, witnessing a fellow solider accidently shoot and kill other soldiers while stationed at Fort Stewart in the 1980's, and seeing dead and bloody bodies while stationed in the demilitarized zone (DMZ) in South Korea.  See February 2015 Hearing Transcript.  

First, the Board finds that additional development is necessary from the U.S. Army and Joint Services Records Research Center (JSSRC) in order to verify and corroborate the Veteran's allegations of a fellow soldier accidently shooting and killing other soldiers in the 1980's at Fort Stewart and in order to verify the dates and the nature of the Veteran's service in South Korea.  Similarly, all outstanding service personnel records would be helpful to verify and corroborate the Veteran's alleged in-service stressors.  

Second, VA treatment records show a diagnosis of PTSD and note the Veteran's alleged in-service stressors, to include from when the weapons rack fell on him during service.  See VA Psychology Outpatient Treatment Report dated September 24, 2004; see also VA Psychiatry Outpatient Treatment Report dated December 13, 2006.  However, it is unclear which of the claimed stressor(s) contributed to the diagnosis.  As the Veteran's service treatment records show that the Veteran injured his shoulder when a weapons rack fell on him, the Board finds that a VA examination is warranted.  See Methodist Hospital Report dated March 17, 1986.  

Third, as the record reflects that the Veteran seeks regular treatment for his psychiatric disorders at VA healthcare systems, all outstanding, relevant VA treatment records should be secured.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or other appropriate location to request the Veteran's complete service personnel records.  

2.  Secure any outstanding, relevant VA medical records.  

3.  After completing the above actions, contact the Joint Services Records Research Center (JSRRC) or any other appropriate entity to attempt to verify the Veteran's claimed stressors.  First, the Veteran contends that, while stationed at Fort Stewart in the 1980's, he witnessed a fellow soldier accidently shoot and kill other soldiers with a .50 caliber machine gun.  Second, the Veteran contends that he saw dead and bloodied bodies while serving in the DMZ in South Korea.  

Include the Veteran's confirmed assignments, military occupational specialty, and any relevant service records as part of this request, as appropriate.  Specifically, document the dates, nature, and location of the Veteran's service in Korea.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

First, the examiner must state all appropriate psychiatric diagnoses.  If anxiety or PTSD is not found, the examiner must address the prior diagnoses of record.  

Second, the examiner must explain whether the weapons rack falling on the Veteran in March 1983 constitutes a valid stressor for the purpose of a diagnosis of PTSD.  

If the examiner determines that the Veteran meets the diagnostic criteria for a diagnosis of PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the PTSD is (1) related to the weapons rack falling on him during service, (2) seeing dead and bloodied bodies in South Korea, or (3) witnessing a fellow soldier accidently shoot and kill other soldiers.  

Third, for each diagnosed psychiatric disorder other than PTSD, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each disorder manifested in or is otherwise related to the Veteran's period of service.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




